 

IV 
111th CONGRESS 
2d Session 
S. CON. RES. 53 
IN THE HOUSE OF REPRESENTATIVES 

March 16, 2010
Referred to the Committee on Energy and Commerce

CONCURRENT RESOLUTION 
Recognizing and congratulating the City of Colorado Springs, Colorado, as the new official site of the National Emergency Medical Services Memorial Service and the National Emergency Medical Services Memorial. 
 
 
Whereas in 1928, Julian Stanley Wise founded the first volunteer rescue squad in the United States, the Roanoke Life Saving and First Aid Crew, and Virginia subsequently took the lead in honoring the thousands of people nationwide who give their time and energy to community rescue squads; 
Whereas in 1993, to further recognize the selfless contributions of emergency medical service (referred to in this preamble as EMS) personnel nationwide, the Virginia Association of Volunteer Rescue Squads, Inc., and the Julian Stanley Wise Foundation organized the first annual National Emergency Medical Services Memorial Service in Roanoke, Virginia, to honor EMS personnel from across the country who died in the line of duty; 
Whereas the National Emergency Medical Services Memorial Service is the annual memorial service to honor all air and ground EMS providers, including first responders, search and rescue personnel, emergency medical technicians, paramedics, nurses, and pilots; 
Whereas the annual National Emergency Medical Services Memorial Service captures national attention by annually honoring and remembering EMS personnel who have given their lives in the line of duty; 
Whereas the annual National Emergency Medical Services Memorial Service is devoted to the families, colleagues, and loved ones of those EMS personnel; 
Whereas the singular devotion of EMS personnel to the safety and welfare of their fellow citizens is worthy of the highest praise; 
Whereas the annual National Emergency Medical Services Memorial Service is a fitting reminder of the bravery and sacrifice of EMS personnel nationwide; 
Whereas EMS personnel stand ready 24 hours a day, every day, to assist and serve people in the United States with life-saving medical attention and compassionate care; 
Whereas the National Emergency Medical Services Memorial Service Board sought and selected a new city to host the annual National Emergency Medical Services Memorial Service; 
Whereas the city of Colorado Springs, Colorado, was chosen to host the National Emergency Medical Services Memorial, the annual National Emergency Medical Services Memorial Service, and the families of our fallen EMS personnel; 
Whereas Flight for Life in Colorado was founded in 1972 as the first civilian-based helicopter medical evacuation system established in the United States; 
Whereas ambulance systems in Colorado provide care and transport to approximately 375,000 residents and visitors each year; 
Whereas approximately 60 percent of the licensed ambulance services in Colorado are staffed by volunteers that serve the vast rural and frontier communities of Colorado; and 
Whereas the life of every person in the United States will be affected, directly or indirectly, by the uniquely skilled and dedicated efforts of EMS personnel who work bravely and tirelessly to preserve the greatest resource in the United States, the people: Now, therefore, be it  
 
That the Congress recognizes and congratulates the City of Colorado Springs, Colorado, as the new official site of the National Emergency Medical Services Memorial Service and the National Emergency Services Memorial. 
 
  Passed the Senate March 15, 2010. Nancy Erickson, Secretary   
